Exhibit 10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 2nd day of April, 1997 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and STALLINGS
LIPFORD of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.         Term of Employment. This agreement provides for compensation and
benefits during the term of employment of the Executive. The employment of the
Executive by the Company as provided under Section 1 shall commence on the
effective date hereof and end on December 31, 1999, unless further extended or
sooner terminated as hereinafter provided. On December 31, 1999, and on the last
day of each year thereafter, the term of the Executive's employment hereunder
shall be automatically extended one (1) additional year, unless prior to the
date of such automatic extension the Company shall have delivered to the
Executive or the Executive shall have delivered to the Company written notice
that the term of the Executive's employment hereunder shall not be extended.
This period of time is the "Term of Employment." Compensation and benefits
during the Term of Employment shall be as specified in Section 5 hereof.

3.         Position and Duties. During the Term of Employment, the Executive
shall serve as Chairman of the Company or in such other position with
responsibilities and authority as may from time to time be assigned to him by
the Boards of Directors of the Company. During 1997, the Executive shall devote
substantially all of his working time and efforts to the business affairs of the
Company. In the years 1998 and 1999, the Executive will devote between 1,000 and
1,500 hours per year to the business affairs of the Company. Beginning January
1, 2000, unless the Term of Employment has not been extended, the Executive will
devote only such time to the affairs of the Company as shall be appropriate in
light of the circumstances then existing. In addition, the Executive shall serve
on the Boards of Directors of the Company during the Term of Employment for so
long as he is elected to such Boards by the Shareholders of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of his duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of his employment
hereunder.

(a)        Base Salary. For each of the years 1997 and 1998, the Company shall
pay to the Executive an aggregate base salary at a rate of One Hundred Fifty
Thousand Dollars ($150,000.00) per annum, in equal biweekly installments as
nearly as practicable upon the 15th and 30th day of each calendar month, in
arrears. For the year 1999 and each succeeding year for which the Term of
Employment shall be extended, the Company shall pay to the Executive an
aggregate base salary at a rate of One Hundred Thousand Dollars ($100,000.00)
per annum.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder in the years 1997, 1998 and 1999, a performance bonus in accordance
with Schedule A attached hereto and by reference made a part hereof. Such bonus
shall be paid to Executive within 45 days after the end of each such fiscal
year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
his performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion. In the event the Executive shall become ineligible to
participate in the Company's medical insurance plans due to age limitations in
such plans, the Company shall pay directly or reimburse the Executive for the
payment of premiums for Medicare supplement insurance in such amount and on such
basis as may reasonably be approved by the Company's Compensation Committee.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)         Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to his position and adequate for the performance
of his duties hereunder.

(g)        Automobile. The Company shall furnish the Executive with an
automobile to be owned by the Company. The automobile to be furnished shall be
the kind of automobile suitable for a Chairman of a like company with the type
of such automobile determined by the Executive Committee of the Company. The
Company shall provide for gasoline, repairs and the continued maintenance of the
automobile and shall provide for adequate automobile insurance, including
collision and uninsured motorist coverage as well as any other insurance
coverage required under the laws of Tennessee.

6.         Directorship. So long as the Executive serves as director of the
Company, he shall receive directors' fees in addition to other compensation
provided for hereunder.

7.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)         "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform her duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from her incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by his not in good faith and without reasonable belief that her action
or omission is in the best interest of the Company.

(ii)         "Change in Control" shall mean either:

(A)       The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent(10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)       "Compensation" shall mean the total compensation paid to Executive
as reported or reportable in his W-2 Forms from Bank and Bancshares for that
year.

(iv)       "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)        "Date of Termination" shall mean: (A) if the Executive's employment
is terminated by reason of his death, his date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties as provided under sub-paragraph (vi) of this paragraph
(a); or (c) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)       "Disability" shall mean the Executive's failure to satisfactorily
perform his regular duties on behalf of the Company on a full-time basis in 1997
and 1998, or in 1999 for at least a one-half of fulltime basis for one hundred
eighty (180) consecutive days or such lesser period of time as provided under
the disability insurance policy provided through Bank or Bancshares, by reason
of the Executive's incapacity due to physical or mental illness, except where
within thirty (30) days after Notice of Termination is given following such
absence, the Executive shall have returned to the satisfactory, full-time (or,
if applicable, halftime) performance of such duties. Any determination of
Disability hereunder shall be made by the Boards of Directors in good faith and
on the basis of the certificates of at least three (3) qualified physicians
chosen by it for such purpose, one (1) of whom shall be the Executive's regular
attending physician.

(vii)      "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)     "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)        Termination by Company Not for Cause Prior to a Change of Control. In
the event the Executive's employment hereunder is terminated by action of the
Company without cause at least six (6) months before a Change of Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Section 2
hereof without further automatic extensions. Executive acknowledges that such
payments serve as total satisfaction of Executive's claim under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or his beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)       The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section 5(b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)        Any benefits to which the Executive (or his beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)        Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (C) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > The Bank shall pay to the Executive in a lump sum, in cash, within 30 days
> > > following the Date of Termination, an amount equal to two times the
> > > Compensation paid in the preceding calendar year, or scheduled to be paid
> > > to the Executive during the year of the Notice of Termination, whichever
> > > is greater, plus an additional amount sufficient to pay United States
> > > income tax on the lump sum amount so paid; provided, however, that if the
> > > lump sum payment under this section, either alone or together with other
> > > payments which the Executive has the right to receive from the Company,
> > > would constitute a "parachute payment" (as defined in Section 28OG of the
> > > Internal Revenue Code of 1986, as amended (the "Code"), such lump sum
> > > severance payment shall be reduced to the largest amount as will result in
> > > no portion of the lump sum severance payment under this Section 7 being
> > > subject to the excise tax imposed by Section 4999 of the Code. The
> > > determination of any reduction in the lump sum severance payment under
> > > this section, pursuant to the foregoing provision shall be made by the
> > > Company in good faith; and

(e)        Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform his duties hereunder on a full-time basis in
1997 and 1998, or in 1999 and thereafter for at least a one-half of full-time
basis by reason of his incapacity due to physical or mental illness (as
determined by the Executive's regular attending physician) for any period not
otherwise constituting Disability as defined under sub-paragraph (vi) of
paragraph (a) of this Section 7, the Executive's employment hereunder shall not
be deemed terminated and he shall continue to receive the compensation and
benefits provided under Section 5 in accordance with the terms thereof.

8.         Non-Disclosure. During the term of her employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of his employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

9.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject to the withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

10.       Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:          First Citizens National Bank
                                                            PO Box 370
                                                Dyersburg, Tennessee 38025

                To the Executive:      Stallings Lipford
                                                503 Parkview Street
                                                Dyersburg, Tennessee 38024

11.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and

 "Bancshares" shall mean the Company as defined above, and any successor to
their business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to her hereunder if she had
continued to live, all such amounts, except to the extent otherwise provided
under this Agreement, shall be paid in accordance with the terms of this
Agreement to her devisee, legatee or other designee, or if there be no such
designee, to the Executive's estate.

12.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement and this Agreement
supercedes the Executive Employment Ageement between the Company and the
Executive dated April 21, 1993; provided, however, that is Agreement shall not
supersede or in any way limit the right, duties or obligations that the
Executive or the Company may have under any other written agreement between such
parties, under any employee pension benefit plan or employee welfare benefit
plan as defined under the Employee Retirement Income Security Act of 1974, as
amended, and maintained by the Company, or under any established personal
practice or policy applicable to the Executive.

13.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

14.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

15.              Miscellaneous.

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

 (b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude from assigning any right hereunder to
the person or persons entitled thereto under his will or, in the case of
intestacy applicable to his estate.

 (c)      Primary Obligor on Contract. Bank and Bancshares, although jointly and
severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

(d)        Legal and Regulatory Limitations. In the event the Company (i) has
been advised in writing by its legal counsel that it is prohibited by applicable
law or regulation, (ii) has been enjoined by a court of competent jurisdiction,
or (iii) has become subject to a final cease and desist order by a regulatory
authority having jurisdiction over the Company, from making any payments or
providing any benefits required by this Agreement, to the extent the Company is
so prohibited, enjoined, or ordered, the Company shall not be obligated to make
any prohibited payment or payments or provide any prohibited benefit, and the
failure to make payment or provide benefit shall not be deemed a breach of this
Agreement and shall not give rise to a cause of action by Executive against the
Company or any of its officers, directors, employees, attorneys or agents.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

                                                 FIRST CITIZENS BANCSHARES, INC.
                                                 By: Katie Winchester, President
and CEO

             By Direction of the Board of Directors
        ATTEST: Barry Ladd
                FIRST CITIZENS NATIONAL BANK

                  By: Katie Winchester, President and CEO

             By Direction of the Board of Directors
         ATTEST: Barry Ladd

                                                                                  
EXECUTIVE:
                                                                                  
By: Stallings Lipford

        ATTEST: Barry Ladd

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

The two executive officers, Stallings Lipford and Katie S. Winchester, shall
participate in a separate plan based on bank performance as shown on the
following page. This plan is based on return on assets. Their bonus will be a
percentage of base salary and determined by the overall performance of the bank.

RETURN ON ASSETS

% OF SALARY

 

 

1.00% to <1.15%

25%

1.15% to <1.25%

30%

1.25% to <1.50%

35%

1.50% to <1.75%

40%

1.75% to <2.00%

45%

2:00% and above

50%

 

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of this 21st day of April, 1993 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and KATIE S.
WINCHESTER of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.         Term of Employment. The employment of the Executive by the Company as
provided under Section 1 shall commence on the effective date hereof and end on
April 21, 1995, unless further extended or sooner terminated as hereinafter
provided. On April 21, 1994, and on April 21 of each year thereafter, the term
of the Executive's employment hereunder shall be automatically extended one (1)
additional year, unless prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive's
employment hereunder shall not be extended. In the event the Executive's
employment hereunder is not extended by the Company, such failure to extend
shall be deemed a termination pursuant to paragraph 7 (d) of this Agreement and
the Company shall send Executive a Notice of Termination as provided for in
Section 7(a)(vii).

3.         Position and Duties. The Executive shall serve as President of the
Company with responsibilities and authority as may from time to time be assigned
to her by the Boards of Directors of the Company. The Executive shall devote
substantially all of her working time and efforts to the business affairs of the
Company. In addition, the Executive shall serve on the Boards of Directors of
the Company during the term of this Agreement for so long as she is elected to
such Boards by the shareholders of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of her duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of her employment
hereunder.

(a)        Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of not less than Ninety One Thousand Eight Hundred and
Seventy-Five Dollars ($91,875.00) per annum, in equal bi-weekly installments as
nearly as practicable upon the 15th and 30th day of each calendar month, in
arrears. Such base salary may be increased from time to time by the Compensation
Committee in accordance with the normal business practices of the Company and,
if so increased, shall not thereafter during the term of the Executive's
employment hereunder be decreased.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder, a performance bonus in accordance with Schedule A attached hereto and
by performance made a part hereof. Such bonus shall be paid to Executive within
45 days after the end of each fiscal year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
her performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)        Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to her position and adequate for the performance
of her duties hereunder.

(g)        Automobile. The Company shall furnish the Executive with an
automobile to be owned by the Company. The automobile to be furnished shall be
the kind of automobile suitable for a President of a like company with the type
of such automobile determined by the Executive Committee of the Company. The
Company shall provide for gasoline, repairs and the continued maintenance of the
automobile and shall provide for adequate automobile insurance, including
collision and uninsured motorist coverage as well as any other insurance
coverage required under the laws of Tennessee.

(h)        Life Insurance. During the term of this Agreement, the Company agrees
to pay life insurance premiums for Executive in an amount not to exceed $12,500
per year for the acquisition by Executive, or her assigns, of a "split dollar"
insurance policy. The Company's obligation to make such payment shall cease upon
termination of Executive's employment. Return of premium by Executive to Company
shall be required upon death of Executive, or if Executive elects not to
continue the policy in the event Executive terminates employment with the
Company or Executive's employment with the Company is terminated, except that in
no circumstances shall the return of premium exceed the cash value of the
policy. Executive acknowledges that such premium payments will be taxable in
accordance with the Internal Revenue Code of 1986, as amended, and the Rules and
Regulations of the Internal Revenue Service.

6.         Directorship. So long as the Executive serves as director of the
Company, she shall receive directors' fees in addition to other compensation
provided for hereunder.

7.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)         "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform her duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from her incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by her not in good faith and without reasonable belief that her action
or omission is in the best interest of the Company.

(ii)        "Change in Control" shall mean either:

(A)       The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent(10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)       "Compensation" shall mean the total compensation paid to Executive
as reported or reportable in her W-2 Forms from Bank and Bancshares for that
year.

(iv)       "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)        "Date of Termination" shall mean: (A) if the Executive's employment
is terminated by reason of her death, her date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of her duties as provided under sub-paragraph (vi) of this paragraph
(a); or (c) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)       "Disability" shall mean the Executive's failure to satisfactorily
perform her regular duties on behalf of the Company on a full-time basis for one
hundred eight (180) consecutive days or such lesser period of time as provided
under the disability insurance policy provided through Bank or Bancshares, by
reason of the Executive's incapacity due to physical or mental illness, except
where within thirty (30) days after Notice of Termination is given following
such absence, the Executive shall have returned to the satisfactory, full-time
performance of such duties. Any determination of Disability hereunder shall be
made by the Board of Directors in good faith and on the basis of the
certificates of at least three (3) qualified physicians chosen by it for such
purpose, one (1) of whom shall be the Executive's regular attending physician.

(vii)      "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)      "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)        Termination by Company Not for Cause Prior to a Change of
Control.  In the event the Executive's employment hereunder is terminated by
action of the Company without cause at least six (6) months before a Change of
Control, the Executive shall be entitled to receive payments under this
Agreement as though the Agreement was in effect through the end of the period
set forth in Section 2 hereof without further automatic extensions. Executive
acknowledges that such payments serve as total satisfaction of Executive's claim
under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or her beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)       The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section 5(b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)        Any benefits to which the Executive (or her beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)       Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (c) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > The Bank shall pay to the Executive in a lump sum, in cash, within 30 days
> > > following the Date of Termination, an amount equal to two times the
> > > Compensation paid in the preceding calendar year, or scheduled to be paid
> > > to the Executive during the year of the Notice of Termination, whichever
> > > is greater, plus an additional amount sufficient to pay United States
> > > income tax on the lump sum amount so paid; provided, however, that if the
> > > lump sum payment under this section, either alone or together with other
> > > payments which the Executive has the right to receive from the Company,
> > > would constitute a "parachute payment" (as defined in Section 28OG of the
> > > Internal Revenue Code of 1986, as amended (the "Code"), such lump sum
> > > severance payment shall be reduced to the largest amount as will result in
> > > no portion of the lump sum severance payment under this Section 7 being
> > > subject to the excise tax imposed by Section 4999 of the Code. The
> > > determination of any reduction in the lump sum severance payment under
> > > this section, pursuant to the foregoing provision shall be made by the
> > > Company in good faith.

(e)        Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform her duties hereunder on a full-time basis by
reason of her incapacity due to physical or mental illness (as determined by the
Executive's regular attending physician) for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of paragraph (a) of
this Section 7, the Executive's employment hereunder shall not be deemed
terminated and she shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

8.         Non-Disclosure. During the term of her employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of her employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

9.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
her estate or beneficiaries shall be subject to the withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

10.      Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:               First Citizens National Bank
                                                     PO Box 370
                                                     Dyersburg, Tennessee 38025

                To the Executive:           Katie S. Winchester
                                                     Box 117
                                                     Newbern, Tennessee 38059

11.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and "Bancshares" shall
mean the Company as defined above, and any successor to their business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to her hereunder if she had
continued to live, all such amounts, except to the extent otherwise provided
under this Agreement, shall be paid in accordance with the terms of this
Agreement to her devisee, legatee or other designee, or if there be no such
designee, to the Executive's estate.

12.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that is
Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personal practice or policy applicable to the Executive.

13.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

14.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

15.       Miscellaneous.

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

(b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after her death, and shall not preclude the legal representative of the
Executive Estate from assigning any right hereunder to the person or persons
entitled thereto under her will or, in the case of intestacy applicable to her
estate.

(c)        Primary Obligor on Contract. Bank and Bancshares, although jointly
and severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

                                                                FIRST CITIZENS
BANCSHARES, INC.
                                                                By: Stallings
Lipford
                                                                 Chairman of the
Board

ATTEST: Mary Jane Hicks

                                                                FIRST CITIZENS
NATIONAL BANK
                                                                            By:
Stallings Lipford
                                                                            
Chairman of the Board

ATTEST: Mary Jane Hicks

           

EXECUTIVE:
Katie S. Winchester

ATTEST: Mary Jane Hicks

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

The two executive officers, Stallings Lipford and Katie S. Winchester, shall
participate in a separate plan based on bank performance as shown on the
following page. This plan is based on return on assets. Their bonus will be a
percentage of base salary and determined by the overall performance of the bank.

Exhibit

Return on Asset Based Incentive Plan
For
Stallings Lipford and Katie Winchester

Return on Assets

Current Year Salary

.85% to 1.00%

20%

1.00% to 1.15%

25%

1.15% and above

30%

 

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 1st day of July, 1996 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and Barry Thomas
Ladd of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE,

in consideration of the foregoing and of the promises and mutual agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:



1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.        Term of Employment. The employment of the Executive by the Company as
provided under Section 1 shall commence on the effective date hereof and end on
April 21, 1997, unless further extended or sooner terminated as hereinafter
provided. On April 21, 1997, and on April 21 of each year thereafter, the term
of the Executive's employment hereunder shall be automatically extended one (1)
additional year, unless prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive's
employment hereunder shall not be extended. In the event the Executive's
employment hereunder is not extended by the Company, such failure to extend
shall be deemed a termination pursuant to paragraph 7 (d) of this Agreement and
the Company shall send Executive a Notice of Termination as provided for in
Section 7(a)(vii).

3.         Position and Duties. The Executive shall serve as Executive Vice
President and Chief Administrative Officer of the Company with responsibilities
and authority as may from time to time be assigned to her by the Boards of
Directors of the Company. The Executive shall devote substantially all of his
working time and efforts to the business affairs of the Company. In addition,
the Executive shall serve on the Boards of Directors of the Company during the
term of this Agreement for so long as he is elected to such Boards by the
shareholders of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of her duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of his employment
hereunder.

(a)        Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of not less than Seventy Thousand Dollars ($70,000.00) per
annum, in equal bi-weekly installments as nearly as practicable upon the 15th
and 30th day of each calendar month, in arrears. Such base salary may be
increased from time to time by the Compensation Committee in accordance with the
normal business practices of the Company and, if so increased, shall not
thereafter during the term of the Executive's employment hereunder be decreased.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder, a performance bonus in accordance with Schedule A attached hereto and
by performance made a part hereof. Such bonus shall be paid to Executive within
45 days after the end of each fiscal year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
his performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)         Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to her position and adequate for the performance
of his duties hereunder.

(g)        Automobile. The Company shall furnish the Executive with an
automobile to be owned by the Company. The automobile to be furnished shall be
the kind of automobile suitable for an Executive Vice President of a like
company with the type of such automobile determined by the Executive Committee
of the Company. The Company shall provide for gasoline, repairs and the
continued maintenance of the automobile and shall provide for adequate
automobile insurance, including collision and uninsured motorist coverage as
well as any other insurance coverage required under the laws of Tennessee.

(h)        Life Insurance. During the term of this Agreement, the Company agrees
to pay life insurance premiums for Executive in an amount not to exceed $11,500
per year for the acquisition by Executive, or his assigns, of a "split dollar"
insurance policy. The Company's obligation to make such payment shall cease upon
termination of Executive's employment. Return of premium by Executive to Company
shall be required upon death of Executive, or if Executive elects not to
continue the policy in the event Executive terminates employment with the
Company or Executive's employment with the Company is terminated, except that in
no circumstances shall the return of premium exceed the cash value of the
policy. Executive acknowledges that such premium payments will be taxable in
accordance with the Internal Revenue Code of 1986, as amended, and the Rules and
Regulations of the Internal Revenue Service.

6.         Directorship. So long as the Executive serves as director of the
Company, he shall receive directors' fees in addition to other compensation
provided for hereunder.

7.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)         "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform his duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from her incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by him not in good faith and without reasonable belief that his action
or omission is in the best interest of the Company.

(ii)        "Change in Control" shall mean either:

(A)       The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent(10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)       "Compensation" shall mean the total compensation paid to Executive
as reported or reportable in his W-2 Forms from Bank and Bancshares for that
year.

(iv)      "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)       "Date of Termination" shall mean: (A) if the Executive's employment is
terminated by reason of his death, his date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties as provided under sub-paragraph (vi) of this paragraph
(a); or (c) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)      "Disability" shall mean the Executive's failure to satisfactorily
perform his regular duties on behalf of the Company on a full-time basis for one
hundred eight (180) consecutive days or such lesser period of time as provided
under the disability insurance policy provided under the disability insurance
policy provided through Bank or Bancshares, by reason of the Executive's
incapacity due to physical or mental illness, except where within thirty (30)
days after Notice of Termination is given following such absence, the Executive
shall have returned to the satisfactory, full-time performance of such duties.
Any determination of Disability hereunder shall be made by the Board of
Directors in good faith and on the basis of the certificates of at least three
(3) qualified physicians chosen by it for such purpose, one (1) of whom shall be
the Executive's regular attending physician.

(vii)     "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)     "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)        Termination by Company Not for Cause Prior to a Change of Control. In
the event the Executive's employment hereunder is terminated by action of the
Company without cause at least six (6) months before a Change of Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Section 2
hereof without further automatic extensions. Executive acknowledges that such
payments serve as total satisfaction of Executive's claim under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or his beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)       The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section (b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)       Any benefits to which the Executive (or his beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)        Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (c) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > > The Bank shall pay to the Executive in a lump sum, in cash, within 30
> > > > days following the Date of Termination, an amount equal to two times the
> > > > Compensation paid in the preceding calendar year, or scheduled to be
> > > > paid to the Executive during the year of the Notice of Termination,
> > > > whichever is greater, plus an additional amount sufficient to pay United
> > > > States income tax on the lump sum amount so paid; provided, however,
> > > > that if the lump sum payment under this section, either alone or
> > > > together with other payments which the Executive has the right to
> > > > receive from the Company, would constitute a "parachute payment" (as
> > > > defined in Section 28OG of the Internal Revenue Code of 1986, as amended
> > > > (the "Code"), such lump sum severance payment shall be reduced to the
> > > > largest amount as will result in no portion of the lump sum severance
> > > > payment under this Section 7 being subject to the excise tax imposed by
> > > > Section 4999 of the Code. The determination of any reduction in the lump
> > > > sum severance payment under this section, pursuant to the foregoing
> > > > provision shall be made by the Company in good faith.

(e)        Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform her duties hereunder on a full-time basis by
reason of his incapacity due to physical or mental illness (as determined by the
Executive's regular attending physician) for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of paragraph (a) of
this Section 7, the Executive's employment hereunder shall not be deemed
terminated and he shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

8.         Non-Disclosure. During the term of his employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of his employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

9.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject tot he withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

10.       Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:                       First Citizens National Bank
                                                                     PO Box 370
                                                                     Dyersburg,
Tennessee 38025

               To the Executive:           Barry Thomas Ladd
                                                    515 Thomas
                                                    Newbern, Tennessee 38059

11.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and "Bancshares" shall
mean the Company as defined above, and any successor to their business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive's estate.

12.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that is
Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personal practice or policy applicable to the Executive.

13.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

14.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

15.     Miscellaneous.

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

(b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude from assigning any right hereunder to
the person or persons entitled thereto under his will or, in the case of
intestacy applicable to his estate.

(c)        Primary Obligor on Contract. Bank and Bancshares, although jointly
and severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF,

the Executive and the Company (by action of their duly authorized officers) have
executed this Agreement on the date first above written.



                                                                FIRST CITIZENS
BANCSHARES, INC.
                                                By: Stallings Lipford
                                                Chairman of the Board

ATTEST: Katie Winchester
                                                FIRST CITIZENS NATIONAL BANK
                                                By: Stallings Lipford
                                                Chairman of the Board

ATTEST: Katie Winchester

EXECUTIVE:
            Barry Thomas Ladd

ATTEST: Katie Winchester

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

The three executive officers, Stallings Lipford, Katie S. Winchester and Barry
Thomas Ladd shall participate in a separate plan based on bank performance as
shown on the following page. This plan is based on return on assets. Their bonus
will be a percentage of base salary and determined by the overall performance of
the bank.

Exhibit

Return on Asset Based Incentive Plan
For
Barry Ladd

Return on Assets

Current Year Salary

1.00% to <1.10%

25%

1.15% to <1.25%

30%

1.25% and above

35%

 

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 21st day of April, 1993 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and Ralph Henson
of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.         Term of Employment. The employment of the Executive by the Company as
provided under Section 1 shall commence on the effective date hereof and end on
April 21, 1995, unless further extended or sooner terminated as hereinafter
provided. On April 21, 1994, and on April 21 of each year thereafter, the term
of the Executive's employment hereunder shall be automatically extended one (1)
additional year, unless prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive's
employment hereunder shall not be extended. In the event the Executive's
employment hereunder is not extended by the Company, such failure to extend
shall be deemed a termination pursuant to paragraph 6 (d) of this Agreement and
the Company shall send Executive a Notice of Termination as provided for in
Section 6(a)(vii).

3.         Position and Duties. The Executive shall serve as Executive Vice
President of the Company with responsibilities and authority as may from time to
time be assigned to him by the Boards of Directors of the Company. The Executive
shall devote substantially all of his working time and efforts to the business
affairs of the Company. In addition, the Executive shall serve on the Boards of
Directors of the Company during the term of this Agreement for so long as he is
elected to such Boards by the shareholders of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of her duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of her employment
hereunder.

(a)        Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of not less than Seventy Five Thousand Dollars ($75,000.00) per
annum, in equal biweekly installments as nearly as practicable upon the 15th and
30th day of each calendar month, in arrears. Such base salary may be increased
from time to time by the Compensation Committee in accordance with the normal
business practices of the Company and, if so increased, shall not thereafter
during the term of the Executive's employment hereunder be decreased.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder, a performance bonus in accordance with Schedule A attached hereto and
by performance made a part hereof. Such bonus shall be paid to Executive within
45 days after the end of each fiscal year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
her performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)         Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to his position and adequate for the performance
of his duties hereunder.

(g)        Automobile. The Company shall furnish the Executive with an
automobile to be owned by the Company. The automobile to be furnished shall be
the kind of automobile suitable for a Senior Vice President of a like company
with the type of such automobile determined by the Executive Committee of the
Company. The Company shall provide for gasoline, repairs and the continued
maintenance of the automobile and shall provide for adequate automobile
insurance, including collision and uninsured motorist coverage as well as any
other insurance coverage required under the laws of Tennessee.

(h)        Life Insurance. During the term of this Agreement, the Company agrees
to pay life insurance premiums for Executive in an amount not to exceed $10,000
per year for the acquisition by Executive, or his assigns, of a "split dollar"
insurance policy. The Company's obligation to make such payment shall cease upon
termination of Executive's employment. Return of premium by Executive to Company
shall be required upon death of Executive, or if Executive elects not to
continue the policy in the event Executive terminates employment with the
Company or Executive's employment with the Company is terminated, except that in
no circumstances shall the return of premium exceed the cash value of the
policy. Executive acknowledges that such premium payments will be taxable in
accordance with the Internal Revenue Code of 1986, as amended, and the Rules and
Regulations of the Internal Revenue Service.

6.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)         "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform her duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from his incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by his not in good faith and without reasonable belief that his action
or omission is in the best interest of the Company.

(ii)       "Change in Control" shall mean either:

(A)      The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent(10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)      "Compensation" shall mean the total compensation paid to Executive as
reported or reportable in his W-2 Forms from Bank and Bancshares for that year.

(iv)      "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)       "Date of Termination" shall mean: (A) if the Executive's employment is
terminated by reason of his death, his date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties as provided under sub-paragraph (vi) of this paragraph
(a); or (C) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)      "Disability" shall mean the Executive's failure to satisfactorily
perform his regular duties on behalf of the Company on a full-time basis for one
hundred eight (180) consecutive days or such lesser period of time as provided
under the disability insurance policy provided under the disability insurance
policy provided through Bank or Bancshares, by reason of the Executive's
incapacity due to physical or mental illness, except where within thirty (30)
days after Notice of Termination is given following such absence, the Executive
shall have returned to the satisfactory, full-time performance of such duties.
Any determination of Disability hereunder shall be made by the Board of
Directors in good faith and on the basis of the certificates of at least three
(3) qualified physicians chosen by it for such purpose, one (1) of whom shall be
the Executive's regular attending physician.

(vii)      "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)     "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)        Termination by Company Not for Cause Prior to a Change of Control. In
the event the Executive's employment hereunder is terminated by action of the
Company without cause at least six (6) months before a Change of Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Section 2
hereof without further automatic extensions. Executive acknowledges that such
payments serve as total satisfaction of Executive's claim under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or his beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)        The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section (b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)       Any benefits to which the Executive (or his beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)        Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (C) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > The Bank shall pay to the Executive in a lump sum, in cash, within 30 days
> > > following the Date of Termination, an amount equal to two times the
> > > Compensation paid in the preceding calendar year, or scheduled to be paid
> > > to the Executive during the year of the Notice of Termination, whichever
> > > is greater, plus an additional amount sufficient to pay United States
> > > income tax on the lump sum amount so paid; provided, however, that if the
> > > lump sum payment under this section, either alone or together with other
> > > payments which the Executive has the right to receive from the Company,
> > > would constitute a "parachute payment" (as defined in Section 28OG of the
> > > Internal Revenue Code of 1986) as amended (the "Code"), such lump sum
> > > severance payment shall be reduced to the largest amount as will result in
> > > no portion of the lump sum severance payment under this Section 6 being
> > > subject to the excise tax imposed by Section 4999 of the Code. The
> > > determination of any reduction in the lump sum severance payment under
> > > this section, pursuant to the foregoing provision shall be made by the
> > > Company in good faith.

(e)        Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform her duties hereunder on a full-time basis by
reason of his incapacity due to physical or mental illness (as determined by the
Executive's regular attending physician) for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of paragraph (a) of
this Section 6, the Executive's employment hereunder shall not be deemed
terminated and he shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

7.         Non-Disclosure. During the term of her employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of his employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

8.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject tot he withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

 9.        Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:              First Citizens National Bank
                                                    PO Box 370
                                                    Dyersburg, Tennessee 38025

                To the Executive:          Ralph Henson
                                                    4775 Highway 78
                                                    Dyersburg, Tennessee 38024

10.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and "Bancshares" shall
mean the Company as defined above, and any successor to their business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive's estate.

11.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that is
Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personal practice or policy applicable to the Executive.

12.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

13.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

14.       Miscellaneous

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

(b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude from assigning any right hereunder to
the person or persons entitled thereto under his will or, in the case of
intestacy applicable to his estate.

(c)        Primary Obligor on Contract. Bank and Bancshares, although jointly
and severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

                                                                FIRST CITIZENS
BANCSHARES, INC.
                                                By: Stallings Lipford
                                                Chairman of the Board

ATTEST: Mary Jane Hicks

                                                                FIRST CITIZENS
NATIONAL BANK
                                                                By: Stallings
Lipford
                                                              Chairman of the
Board

ATTEST: Mary Jane Hicks

                                                    EXECUTIVE:
                                                                Ralph Henson
ATTEST: Mary Jane Hicks

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

THE INCENTIVE PLAN

            To achieve the goals of the bank, to motivate and reward employees,
to attract and retain good employees, and to address the problems with the
current plan, the following incentive plan is proposed for use at First Citizens
National Bank.

                The basic plan will consist of establishing the budget goals for
each manager. It is recommended that the manager prepare the budget with all
interest sensitive factors removed (i.e. interest income and expenses). The
budget would then be approved by a four person committee consisting of Stallings
Lipford, Katie Winchester, Jeff Agee and Judy Long. This approved budget would
be the standard set for that employee for the next year. The actual results
would then be compared to the budget and classified in one of five categories
(See Exhibit One). The level of each employee will also be established by rank
within the bank using a tiered management system will be used as shown in
(Exhibit Two).

            The resulting matrix will include budgetry performance and level of
management as shown in Exhibit Two. Note that employees not achieving within 10%
of budgets are not included in the matrix and will not participate in the
incentive plan.

            The funding for this program would be related to bank performance as
determined by return on assets as shown in Exhibit Three. The base plan would
start out with $20 per point and increase to a top level of $30 per point in the
matrix. If a minimum of .85% return on average assets is not achieved, the plan
will not be in effect. Under the base plan if all participants meet budget
projections and the bank achieves between the .85% and 1.00% return on assets,
the expense to the bank is $70,000.00. Our recommendation is that this amount be
budgeted and communicated to all participants. Under the proposed fixed point
value system it is conceivable that total bonus payout would be less than
$70,000.00. In this case, we would recommend that those dollars not paid be
carried forward to the next year to increase the total bonus pool and the point
value. A provision is made for participants who get within 10% of budget to
receive 10% of the base plan amount.

            The resulting final matices are shown in Exhibit Four for all levels
of management, all budget performance levels, and various dollar amounts per
point. This exhibit could be shown to employees to let them know how the
incentive plan works. Under this plan, employees are rewarded for their efforts
individually and for their efforts as part of the bank team.

            This plan would also have a review board for appear, and based on
extraordinary happenings. This would allow an employee to explain an
extraordinary happening that negatively impacted their budget performance to a
three member board made up of representatives from each tier of management and a
member of Executive Management, with or without Executive veto. Their budget
could be modified based on the board's recommendation. This will give all
participants a feeling of subjective review in an otherwise objective evaluation
program.

            To address the problem of individual good performance in a bad year
for the bank, a credit of ten percent of the points earned would be carried over
to the next year, and every subsequent year until the bank achieves the minimum
return on assets to put the plan into effect. This would address the problem
that occurred in 1990, to avoid an individual disincentive due to the overall
performance of the bank.

CONCLUDING REMARKS

            This incentive plan should be easy for the employees to understand
and easy for the bank to implement. This plan also addresses the problems with
the current plan, with one notable person. The incentive plan should be extended
to include all bank employees. It is management's desire to extend the plan to
all employees and to create a pool of $50,000,000 to fund the plan. We have
preliminary discussed how to accomplish these goals. We would recommend that we
further develop these ideas in our December meeting. We feel that the bank
should set a goal to have a plan to announce to all employees by the end of the
first quarter. To maximize its impact, the earlier the program is in place, the
greater the potential results.

LEVEL I
EXHIBITS

EXHIBIT ONE
Classification System
Based on Budget Performance

Performance

Level

Did Not Meet Budget Projection Out Within 10% of Budget Projection 0 Met Budget
Projection 1 Exceeded Budget Projection by 5% 2 Exceeded Budget Projection by
10% 3

EXHIBIT TWO
Point Matrix for Incentive Plan
Budget Performance Levels and Point

One Two Three 170 180 190

EXHIBIT THREE
FUNDING FORMULA FOR INCENTIVE PLAN


Return on Assets* Dollar Value Per Point <.85% 0 .85% to 1.00% $20 1.00% to
1.15% $25 1.15% and above $30

*Return on Assets will be computed by taking the average of the total assets
reported on the quarterly FDIC call report. Then using that average dividing it
into the net income for the year.

EXHIBIT FOUR
Matrix Given a .85% to 1.00% ROA
(Point Value = $20)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 340 $ 3,400 $ 3,600 $ 3,800

--------------------------------------------------------------------------------

Matrix Given a 1.00% to 1.15% ROA
(Point Value = $25)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 425 $ 4,250 $ 4,500 $ 4,750

--------------------------------------------------------------------------------

Matrix Given a Greater than 1.15% ROA
(Point Value = $30)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 510 $ 5,100 $ 5,400 $ 5,700

 

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 21st day of April, 1994 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and Jeffrey Dean
Agee of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.        Term of Employment. The employment of the Executive by the Company as
provided under Section 1 shall commence on the effective date hereof and end on
April 21,1996, unless further extended or sooner terminated as hereinafter
provided. On April 21, 1995, and on April 15 of each year thereafter, the term
of the Executive's employment hereunder shall be automatically extended one (1)
additional year, unless prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive's
employment hereunder shall not be extended. In the event the Executive's
employment hereunder is not extended by the Company, such failure to extend
shall be deemed a termination pursuant to paragraph 6 (d) of this Agreement and
the Company shall send Executive a Notice of Termination as provided for in
Section 6(a)(vii).

3.         Position and Duties. The Executive shall serve as Vice President and
Chief Financial Officer of the Company with responsibilities and authority as
may from time to time be assigned to him by the Boards of Directors of the
Company. The Executive shall devote substantially all of his working time and
efforts to the business affairs of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of his duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of her employment
hereunder.

(a)        Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of not less than Forty Two Thousand Five Hundred Dollars
($42,500.00) per annum, in equal bi-weekly installments as nearly as practicable
upon the 15th and 30th day of each calendar month, in arrears. Such base salary
may be increased from time to time by the Compensation Committee in accordance
with the normal business practices of the Company and, if so increased, shall
not thereafter during the term of the Executive's employment hereunder be
decreased.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder, a performance bonus in accordance with Schedule A attached hereto and
by performance made a part hereof. Such bonus shall be paid to Executive within
45 days after the end of each fiscal year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
her performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)        Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to his position and adequate for the performance
of his duties hereunder.

(g)        Life Insurance. During the term of this Agreement, the Company agrees
to pay life insurance premiums for Executive in an amount not to exceed $5,000
per year for the acquisition by Executive, or her assigns, of a "split dollar"
insurance policy. The Company's obligation to make such payment shall cease upon
termination of Executive's employment. Return of premium by Executive to Company
shall be required upon death of Executive, or if Executive elects not to
continue the policy in the event Executive terminates employment with the
Company or Executive's employment with the Company is terminated, except that in
no circumstances shall the return of premium exceed the cash value of the
policy. Executive acknowledges that such premium payments will be taxable in
accordance with the Internal Revenue Code of 1986, as amended, and the Rules and
Regulations of the Internal Revenue Service.

6.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)        "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform his duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from his incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by his not in good faith and without reasonable belief that his action
or omission is in the best interest of the Company.

(ii)       "Change in Control" shall mean either:

(A)       The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent (10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)      "Compensation" shall mean the total compensation paid to Executive as
reported or reportable in his W-2 Forms from Bank and Bancshares for that year.

(iv)       "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)       "Date of Termination" shall mean: (A) if the Executive's employment is
terminated by reason of his death, his date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of her duties as provided under sub-paragraph (vi) of this paragraph
(a); or (C) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)      "Disability" shall mean the Executive's failure to satisfactorily
perform her regular duties on behalf of the Company on a full-time basis for one
hundred eight (180) consecutive days or such lesser period of time as provided
under the disability insurance policy provided through Bank or Bancshares, by
reason of the Executive's incapacity due to physical or mental illness, except
where within thirty (30) days after Notice of Termination is given following
such absence, the Executive shall have returned to the satisfactory, full-time
performance of such duties. Any determination of Disability hereunder shall be
made by the Board of Directors in good faith and on the basis of the
certificates of at least three (3) qualified physicians chosen by it for such
purpose, one (1) of whom shall be the Executive's regular attending physician.

(vii)      "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)    "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)       Termination by Company Not for Cause Prior to a Change of Control. In
the event the Executive's employment hereunder is terminated by action of the
Company without cause at least six (6) months before a Change of Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Section 2
hereof without further automatic extensions. Executive acknowledges that such
payments serve as total satisfaction of Executive's claim under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or her beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)       The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section 5(b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)       Any benefits to which the Executive (or his beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)        Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (c) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > The Bank shall pay to the Executive in a lump sum, in cash, within 30 days
> > > following the Date of Termination, an amount equal to two times the
> > > Compensation paid in the preceding calendar year, or scheduled to be paid
> > > to the Executive during the year of the Notice of Termination, whichever
> > > is greater, plus an additional amount sufficient to pay United States
> > > income tax on the lump sum amount so paid; provided, however, that if the
> > > lump sum payment under this section, either alone or together with other
> > > payments which the Executive has the right to receive from the Company,
> > > would constitute a "parachute payment" (as defined in Section 28OG of the
> > > Internal Revenue Code of 1986, as amended (the "Code"), such lump sum
> > > severance payment shall be reduced to the largest amount as will result in
> > > no portion of the lump sum severance payment under this Section 7 being
> > > subject to the excise tax imposed by Section 4999 of the Code. The
> > > determination of any reduction in the lump sum severance payment under
> > > this section, pursuant to the foregoing provision shall be made by the
> > > Company in good faith.

(e)       Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform her duties hereunder on a full-time basis by
reason of her incapacity due to physical or mental illness (as determined by the
Executive's regular attending physician) for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of paragraph (a) of
this Section 6, the Executive's employment hereunder shall not be deemed
terminated and she shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

7.         Non-Disclosure. During the term of his employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of her employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

8.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject tot he withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

 9.        Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:                        First Citizens National Bank
                                                                     PO Box 370
                                                                     Dyersburg,
Tennessee 38025

                To the Executive:          Jeffrey Dean Agee
                                                    2406 East Court Street
                                                    Dyersburg, Tennessee 38024

10.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and "Bancshares" shall
mean the Company as defined above, and any successor to their business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to her hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive's estate.

11.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that is
Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personal practice or policy applicable to the Executive.

12.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

13.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

14.              Miscellaneous

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

(b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude the legal representative of the
Executive Estate from assigning any right hereunder to the person or persons
entitled thereto under her will or, in the case of intestacy applicable to her
estate.

(c)        Primary Obligor on Contract. Bank and Bancshares, although jointly
and severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

                                                                FIRST CITIZENS
BANCSHARES, INC.
                                                                By: Stallings
Lipford
                                                                 Chairman of the
Board

ATTEST: Katie Winchester

                                                                FIRST CITIZENS
NATIONAL BANK
                                                                            By:
Stallings Lipford
                                                                            
Chairman of the Board

ATTEST: Katie Winchester

                                                                EXECUTIVE:
                                                                Jeffrey Dean
Agee

ATTEST: Mary Jane Hicks

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

THE INCENTIVE PLAN

                To achieve the goals of the bank, to motivate and reward
employees, to attract and retain good employees, and to address the problems
with the current plan, the following incentive plan is proposed for use at First
Citizens National Bank.

            The basic plan will consist of establishing the budget goals for
each manager. It is recommended that the manager prepare the budget with all
interest sensitive factors removed (i.e. interest income and expenses). The
budget would then be approved by a four person committee consisting of Stallings
Lipford, Katie Winchester, Jeff Agee and Judy Long. This approved budget would
be the standard set for that employee for the next year. The actual results
would then be compared to the budget and classified in one of five categories
(See Exhibit One). The level of each employee will also be established by rank
within the bank using a tiered management system will be used as shown in
(Exhibit Two).

            The resulting matrix will include budgetry performance and level of
management as shown in Exhibit Two. Note that employees not achieving within 10%
of budgets are not included in the matrix and will not participate in the
incentive plan.

            The funding for this program would be related to bank performance as
determined by return on assets as shown in Exhibit Three. The base plan would
start out with $20 per point and increase to a top level of $30 per point in the
matrix. If a minimum of .85% return on average assets is not achieved, the plan
will not be in effect. Under the base plan if all participants meet budget
projections and the bank achieves between the .85% and 1.00% return on assets,
the expense to the bank is $70,000.00. Our recommendation is that this amount be
budgeted and communicated to all participants. Under the proposed fixed point
value system it is conceivable that total bonus payout would be less than
$70,000.00. In this case, we would recommend that those dollars not paid be
carried forward to the next year to increase the total bonus pool and the point
value. A provision is made for participants who get within 10% of budget to
receive 10% of the base plan amount.

            The resulting final matices are shown in Exhibit Four for all levels
of management, all budget performance levels, and various dollar amounts per
point. This exhibit could be shown to employees to let them know how the
incentive plan works. Under this plan, employees are rewarded for their efforts
individually and for their efforts as part of the bank team.

            This plan would also have a review board for appear, and based on
extraordinary happenings. This would allow an employee to explain an
extraordinary happening that negatively impacted their budget performance to a
three member board made up of representatives from each tier of management and a
member of Executive Management, with or without Executive veto. Their budget
could be modified based on the board's recommendation. This will give all
participants a feeling of subjective review in an otherwise objective evaluation
program.

            To address the problem of individual good performance in a bad year
for the bank, a credit of ten percent of the points earned would be carried over
to the next year, and every subsequent year until the bank achieves the minimum
return on assets to put the plan into effect. This would address the problem
that occurred in 1990, to avoid an individual disincentive due to the overall
performance of the bank.

CONCLUDING REMARKS

            This incentive plan should be easy for the employees to understand
and easy for the bank to implement. This plan also addresses the problems with
the current plan, with one notable person. The incentive plan should be extended
to include all bank employees. It is management's desire to extend the plan to
all employees and to create a pool of $50,000,000 to fund the plan. We have
preliminary discussed how to accomplish these goals. We would recommend that we
further develop these ideas in our December meeting. We feel that the bank
should set a goal to have a plan to announce to all employees by the end of the
first quarter. To maximize its impact, the earlier the program is in place, the
greater the potential results.

LEVEL I
EXHIBITS

EXHIBIT ONE
Classification System
Based on Budget Performance

Performance

Level

Did Not Meet Budget Projection Out Within 10% of Budget Projection 0 Met Budget
Projection 1 Exceeded Budget Projection by 5% 2 Exceeded Budget Projection by
10% 3

EXHIBIT TWO
Point Matrix for Incentive Plan
Budget Performance Levels and Point

One Two Three 170 180 190

EXHIBIT THREE
FUNDING FORMULA FOR INCENTIVE PLAN


Return on Assets* Dollar Value Per Point <.85% 0 .85% to 1.00% $20 1.00% to
1.15% $25 1.15% and above $30

*Return on Assets will be computed by taking the average of the total assets
reported on the quarterly FDIC call report. Then using that average dividing it
into the net income for the year.

EXHIBIT FOUR
Matrix Given a .85% to 1.00% ROA
(Point Value = $20)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 340 $ 3,400 $ 3,600 $ 3,800

--------------------------------------------------------------------------------

Matrix Given a 1.00% to 1.15% ROA
(Point Value = $25)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 425 $ 4,250 $ 4,500 $ 4,750

--------------------------------------------------------------------------------

Matrix Given a Greater than 1.15% ROA
(Point Value = $30)

Performance Level

(-10%) (Budget) (+5%) (+10%) $ 510 $ 5,100 $ 5,400 $ 5,700

 

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 15st day of April, 1998 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc. a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and Judy Dianne
Long of Dyersburg, Tennessee (the "Executive").

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1.         Employment.    The Company agrees to continue to employ the
Executive, and the Executive agrees to continue to serve and be employed by the
Company, on the terms and conditions, set forth herein.

2.        Term of Employment. The employment of the Executive by the Company as
provided under Section 1 shall commence on the effective date hereof and end on
April 15, 2000, unless further extended or sooner terminated as hereinafter
provided. On April 21, 1999, and on April 15 of each year thereafter, the term
of the Executive's employment hereunder shall be automatically extended one (1)
additional year, unless prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive's
employment hereunder shall not be extended. In the event the Executive's
employment hereunder is not extended by the Company, such failure to extend
shall be deemed a termination pursuant to paragraph 6 (d) of this Agreement and
the Company shall send Executive a Notice of Termination as provided for in
Section 6(a)(vii).

3.         Position and Duties. The Executive shall serve as Vice President and
Chief Operations Officer of the Company with responsibilities and authority as
may from time to time be assigned to her by the Boards of Directors of the
Company. The Executive shall devote substantially all of her working time and
efforts to the business affairs of the Company.

4.         Place of Performance. In connection with the Executive's employment
hereunder, the Executive shall be based at the Company's principal offices
located in Dyersburg, Tennessee, subject to reasonable travel on the business of
the Company.

5.         Compensation and Benefits. In consideration of the Executive's
performance of her duties hereunder, the Company shall provide the Executive
with the following compensation and benefits during the term of her employment
hereunder.

(a)        Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of not less than Sixty One Thousand Nine Hundred Ninety Nine
Dollars and eighty-six cents ($61,999.86) per annum, in equal bi-weekly
installments as nearly as practicable upon the 15th and 30th day of each
calendar month, in arrears. Such base salary may be increased from time to time
by the Compensation Committee in accordance with the normal business practices
of the Company and, if so increased, shall not thereafter during the term of the
Executive's employment hereunder be decreased.

            Compensation of the Executive by base salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit program of the company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such base salary.

(b)        Performance Bonus. The Company shall pay to the Executive with
respect to each fiscal year during the term of the Executive's employment
hereunder, a performance bonus in accordance with Schedule A attached hereto and
by performance made a part hereof. Such bonus shall be paid to Executive within
45 days after the end of each fiscal year.

(c)        Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
her performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)        Employee Benefits. The Executive shall be entitled to continue to
participate in all Bank employee benefit plans and arrangements in effect on the
date hereof in which the Executive participates, (including but not limited to
the group health-and-accident, and medical insurance plans) as such plans may
continue or be altered by the Company Boards of Directors from time to time at
the Boards' discretion.

(e)        Vacation. The Executive shall be entitled to vacation in each
calendar year during the term of this Agreement, in accordance with the
Company's vacation policies, as well as to all paid holidays provided by the
Company to its employees.

(f)         Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to her position and adequate for the performance
of her duties hereunder.

(g)        Life Insurance. During the term of this Agreement, the Company agrees
to pay life insurance premiums for Executive in an amount not to exceed $5,000
per year for the acquisition by Executive, or her assigns, of a "split dollar"
insurance policy. The Company's obligation to make such payment shall cease upon
termination of Executive's employment. Return of premium by Executive to Company
shall be required upon death of Executive, or if Executive elects not to
continue the policy in the event Executive terminates employment with the
Company or Executive's employment with the Company is terminated, except that in
no circumstances shall the return of premium exceed the cash value of the
policy. Executive acknowledges that such premium payments will be taxable in
accordance with the Internal Revenue Code of 1986, as amended, and the Rules and
Regulations of the Internal Revenue Service.

6.         Compensation and Benefits in the Event of Termination. In the event
of the termination of the Executive's employment by the Company during the term
of this Agreement, compensation and benefits shall be paid as set forth below.

(a)        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)        "Cause" shall mean (A) the conviction of Executive or the rendering
of a final judgment against Executive by a court of competent jurisdiction which
is not subject to further appeal for the willful and continued failure by the
Executive to substantially perform her duties under this Agreement, the
Company's policies, or federal and/or state law (other than any such failure
resulting from her incapacity due to physical or mental illnesses): which breach
of duty has materially adversely affected the safety and soundness of the
Company; or (B) the Executive's conviction of a felony which is not subject to
further appeal. For purposes of this sub-paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by her not in good faith and without reasonable belief that her action
or omission is in the best interest of the Company.

(ii)      "Change in Control" shall mean either:

(A)      The acquisition, directly or indirectly, by any person or group of
persons of shares in the Bank or Bancshares, which, when added to any other
shares the beneficial ownership of which is held by such acquiror(s), shall
result in ownership by any person(s) of ten percent (10%) of such stock or which
would require prior notification under any federal or state banking law or
regulation; or

(B)       The occurrence of any merger, consolidation or re-organization to
which the Bank or Bancshares is a party and to which the Bank or Bancshares (or
an entity controlled thereby) is not a surviving entity, or the sale of all or
substantially all of the assets of the Bank or Bancshares.

(C)       For purposes of this sub-paragraph (ii), the definition of "person"
shall be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of
1934.

(iii)      "Compensation" shall mean the total compensation paid to Executive as
reported or reportable in her W-2 Forms from Bank and Bancshares for that year.

(iv)     "Coincident with" shall mean any time within six months prior to the
acquisition of shares of Bank or Bancshares described in 7(a)(ii) of this
Agreement, or the regulatory approval required under such section, whichever
comes first.

(v)       "Date of Termination" shall mean: (A) if the Executive's employment is
terminated by reason of her death, her date of death; (B) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of her duties as provided under sub-paragraph (vi) of this paragraph
(a); or (c) if the Executive's employment is terminated by action of either
party for any reason, the date specified in the Notice of Termination.

(vi)      "Disability" shall mean the Executive's failure to satisfactorily
perform her regular duties on behalf of the Company on a full-time basis for one
hundred eight (180) consecutive days or such lesser period of time as provided
under the disability insurance policy provided through Bank or Bancshares, by
reason of the Executive's incapacity due to physical or mental illness, except
where within thirty (30) days after Notice of Termination is given following
such absence, the Executive shall have returned to the satisfactory, full-time
performance of such duties. Any determination of Disability hereunder shall be
made by the Board of Directors in good faith and on the basis of the
certificates of at least three (3) qualified physicians chosen by it for such
purpose, one (1) of whom shall be the Executive's regular attending physician.

(vii)     "Notice of Termination" shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Any purported
termination of the Executive's employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any purported termination of the Executive's employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(viii)    "Retirement" shall mean termination of the Executive's employment
pursuant to the Company's regular retirement policy applicable to the position
held by the Executive at the time of such termination.

(b)       Termination by Company Not for Cause Prior to a Change of Control. In
the event the Executive's employment hereunder is terminated by action of the
Company without cause at least six (6) months before a Change of Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Section 2
hereof without further automatic extensions. Executive acknowledges that such
payments serve as total satisfaction of Executive's claim under this Agreement.

(c)        Termination By the Company at Anytime for Cause or by the Executive
Prior to a Change in Control. In the event the Executive's employment hereunder
is terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to a
Change in Control; (C) by reason of the Executive's death, disability or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or her beneficiary):

(1)       The Executive's base salary provided under paragraph (a) of Section 5
through the last day of the month in which the Date of Termination occurs, at
the annual rate in effect at the time Notice of Termination is given (or death
occurs), to the extent unpaid prior to such Date of Termination;

(2)       The pro-rata portion of any bonus under paragraph (b) of Section 5
which has been earned prior to the Date of Termination, to the extent unpaid
prior to such date and for the year of termination, Executive shall be paid a
pro-rata bonus amount as provided in Section 5(b) based on the Company's
financial performance for that year prior to Executive's Date of Termination;

(3)       Any benefits to which the Executive (or her beneficiary) may be
entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under paragraph (d) of Section 5: and

(4)       Any amounts due the Executive with respect to paragraph (c) or
paragraph (e) of Section 5 as of the Date of Termination.

(d)        Termination by Company Not For Cause Coincident With or Following a
Change in Control or by Executive Coincident With or Following a Change in
Control. In the event the Executive's employment hereunder is terminated (A) by
action of the Executive coincident with or following a Change in Control
including the Executive's death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive the compensation and benefits
stipulated under sub-paragraph (c) immediately above; provided, however, in
addition thereto, the following compensation and benefits shall be paid and
provided the Executive:

> > > The Bank shall pay to the Executive in a lump sum, in cash, within 30 days
> > > following the Date of Termination, an amount equal to two times the
> > > Compensation paid in the preceding calendar year, or scheduled to be paid
> > > to the Executive during the year of the Notice of Termination, whichever
> > > is greater, plus an additional amount sufficient to pay United States
> > > income tax on the lump sum amount so paid; provided, however, that if the
> > > lump sum payment under this section, either alone or together with other
> > > payments which the Executive has the right to receive from the Company,
> > > would constitute a "parachute payment" (as defined in Section 28OG of the
> > > Internal Revenue Code of 1986, as amended (the "Code"), such lump sum
> > > severance payment shall be reduced to the largest amount as will result in
> > > no portion of the lump sum severance payment under this Section 6 being
> > > subject to the excise tax imposed by Section 4999 of the Code. The
> > > determination of any reduction in the lump sum severance payment under
> > > this section, pursuant to the foregoing provision shall be made by the
> > > Company in good faith.

(e)        Continuation of Benefits. Following the termination of Executive's
employment hereunder, the Executive shall have the right to continue in the
Company's group health insurance plan and other Company benefit program as may
be required by COBRA or any other federal or state law or regulation.

(f)         Compensation During Disability. In the even of the Executive's
failure to satisfactorily perform her duties hereunder on a full-time basis by
reason of her incapacity due to physical or mental illness (as determined by the
Executive's regular attending physician) for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of paragraph (a) of
this Section 6, the Executive's employment hereunder shall not be deemed
terminated and she shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

7.         Non-Disclosure. During the term of her employment hereunder, or at
any time thereafter, the Executive shall not disclose or use (except in the
course of her employment hereunder) any confidential or proprietary information
or data of the Company or any of their subsidiaries or affiliates regardless of
whether such information or data is embodied in writing or other physical form.

8.         Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
her estate or beneficiaries shall be subject to the withholding or such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions to the end that they have sufficient funds to pay all taxes required
by law to be withheld in respect of any or all such payments.

 9.        Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the Continental United States by registered or
certified mail, or personally delivered to the party entitled thereto, at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

            To the Company:           First Citizens National Bank
                                                 PO Box 370
                                                 Dyersburg, Tennessee 38025

                To the Executive:          Judy Dianne Long
                                                   486 Lakewood
                                                   Dyersburg, Tennessee 38024

10.       Successors; Binding Agreement: The Bank or Bancshares shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or Bancshares, by agreement in the form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness or any such succession shall be a breach of
this Agreement. For purposes of this Agreement, "Bank" and "Bancshares" shall
mean the Company as defined above, and any successor to their business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amount would still be payable to her hereunder if she had
continued to live, all such amounts, except to the extent otherwise provided
under this Agreement, shall be paid in accordance with the terms of this
Agreement to her devisee, legatee or other designee, or if there be no such
designee, to the Executive's estate.

11.       Modification, Waiver or Discharge. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that is
Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personal practice or policy applicable to the Executive.

12.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.

13.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

14.       Miscellaneous

(a)        No Adequate Remedy at Law. The Company and the Executive recognize
that each party will have no adequate remedy at law for breach by the other of
any of the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to decree of specific performance, mandamus, or other appropriate
remedy to enforce performance of such agreements.

(b)        Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after her death, and shall not preclude the legal representative of the
Executives Estate from assigning any right hereunder to the person or persons
entitled thereto under her will or, in the case of intestacy applicable to her
estate.

(c)        Primary Obligor on Contract. Bank and Bancshares, although jointly
and severally liable for all payments under this Agreement, between themselves,
acknowledge that Bank is the primary obligor and is primarily responsible for
fulfilling the financial obligations of this Agreement. In the event Bank is
unable, for regulatory or financial reasons, to fulfill the obligations under
this Agreement, the terms of the Agreement shall become the primary obligation
of Bancshares. Nothing in this paragraph shall be deemed to bar Executive from
recovering under this Agreement from either Bank or Bancshares if the Agreement
is breached by either Bank or Bancshares.

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

                                                                FIRST CITIZENS
BANCSHARES, INC.
                                                                By: Stallings
Lipford
                                                                 Chairman of the
Board

ATTEST: Mary Jane Hicks

                                                                FIRST CITIZENS
NATIONAL BANK
                                                                            By:
Stallings Lipford
                                                                            
Chairman of the Board

ATTEST: Mary Jane Hicks 

EXECUTIVE:
Judy Dianne Long

ATTEST: Mary Jane Hicks

SCHEDULE A

Executive Planning Group's Bonus Program as designed for First Citizens National
Bank and First Citizens Bancshares, Inc.

EXECUTIVE MANAGEMENT AND BUDGET COMMITTEE INCENTIVE

THE EXECUTIVE MANAGEMENT AND THE BUDGET COMMITTEE WILL PARTICIPATE IN A BUDGET
BASED INCENTIVE PLAN SIMILAR TO THE MANAGERIAL PLAN. THIS INCENTIVE AWARD,
HOWEVER, WILL BE A PERCENTAGE OF THE EMPLOYEE'S ANNUAL BASE SALARY. THE BUDGET
COMMITTEE (CFO AND COO) INCENTIVE WILL BE AWARDED AS DISPLAYED IN EXHIBIT 4. THE
EXECUTIVE MANAGEMENT (CHAIRMAN OF BOARD, CEO/PRESIDENT, AND CFO) WILL BE AWARDED
AS DESCRIBED IN EXHIBIT 5.

EXHIBIT FOUR
FUNDING FORMULA FOR BUDGET COMMITTEE INCENTIVE

Return on Assets

Dollar % Per ROA

1.00% to 1.15%

25%

1.15% to 1.25%

30%

1.25% to 1.50%

35%

1.50% to 1.75%

40%

1.75% to 2.00%

45%

2.00% and above

50%

EXHIBIT FIVE
FUNDING FORMULA FOR EXECUTIVE MANAGEMENT INCENTIVE

Return on Assets

Dollar % Per ROA

1.00% to 1.15%

25%

1.15% to 1.25%

30%

1.25% to 1.50%

35%

1.50% to 1.75%

40%

1.75% to 2.00%

45%

2.00% and above

50%

 